Citation Nr: 1714726	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-27 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) for the Veteran's death pursuant to the provisions of 38 U.S.C.A. § 1151 and/or 38 U.S.C.A. § 1318 (West 2014).
 
2. Entitlement to service connection for the cause of the Veteran's death.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1940 to October 1945, including combat service in World War II, for which his decorations included the American Defense Service Medal, European-African-Middle Eastern Campaign Medal with 5 Bronze Stars and the Good Conduct Medal. He died in October 2013. The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The Houston, Texas RO otherwise has jurisdiction of the claim. 

In October 2016, the appellant appeared at a hearing held at the San Antonio, Texas VA Satellite Office before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim. Specifically, remand is required to receive additional VA medical opinions. 

DIC under 38 U.S.C.A. § 1151 and/or 38 U.S.C.A. § 1318

The appellant has asserted that she is entitled to DIC for the Veteran's death, pursuant to the provisions of 38 U.S.C.A. § 1151 and/or 38 U.S.C.A. § 1318. To wit, the appellant contends that shortly before the Veteran's death at home, he underwent a urology procedure and was then sent home because the VA medical center lacked available open beds to monitor his condition.  She contends that he did not have sufficient time to recover from the procedure before being discharged.

VA provided a medical opinion for this issue in May 2016. After a review of the Veteran's records, the examiner determined that the Veteran's death was less likely than not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar fault by VA in furnishing care, medical or surgical treatment, or examination. The examiner also found that it is less likely than not that the VA medical center failed to exercise the degree of care expected of a reasonable healthcare provider. The examiner reported that the Veteran was a 92 year old male who died on October [redacted], 2013 after falling at home and striking his head. The examiner explained that the Veteran's records do not indicate admission to a hospital prior to his fall at home and there were no available records pertaining to a lack of beds at the VA hospital involved in his care.

Initially, the Board notes that the Veteran's Death Certificate lists October [redacted], 2013 as the date of the Veteran's death. The Board also notes that there are VA treatment records which appear to document that the Veteran was seen at the VA urology clinic and underwent a procedure on October [redacted], 2013, the day before his death. These records suggest that procedure was successful and that the Veteran was discharged later that day.  The autopsy report on file contains the finding that there "is no evidence of significant injury from a terminal fall."  Clinical records around the time of death, however, suggest that the appellant found the Veteran on the floor with a head injury.  What is unresolved appears to be whether the fall was related to hypertensive cardiovascular disease.

It is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history." 38 C.F.R. § 4.1 (2015). If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2015). 

The Court has also held that an adequate opinion requires that the examiner providing the report or opinion be fully cognizant of the claimant's past medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008). Here, the examiner's rationale was based on a supposed lack of records showing treatment for a urology procedure the day before his death. However, review of the Veteran's claims file reveals that he was in fact seen at a VA medical center on October [redacted], 2013 and later discharged the same day. Thus, an additional and adequate VA opinion is warranted.

The Board notes that the claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is inextricably intertwined with the other claims being remanded. Therefore, the Board must defer adjudication of this claim until the development of the remaining claims is completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Cause of the Veteran's Death

The appellant has also asserted that she is entitled to service connection for the cause of the Veteran's death. 

As discussed above, the Veteran died on October [redacted], 2013. According to the autopsy report, the primary cause of death was hypertensive cardiovascular disease, contributed by meningioma with a seizure disorder, and urinary retention.  As noted, it was reported that there was no evidence of significant injury from a terminal fall. 

At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), cold injury residuals of the bilateral upper and lower extremities, bilateral hearing loss, and tinnitus. The appellant asserts that the Veteran's service-connected disabilities caused or aggravated his hypertensive cardiovascular disease, thereby materially contributing to his death.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §  3.312(a) (2015). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death. 38 C.F.R. §  3.312(b). In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death. 38 C.F.R. §  3.312(c)(1).

Here it is not clear that all medical records have been obtained.  Based on the evidence on file, the Veteran's first contact with VA health care was many years after service.  A 2012 examination conducted for the VA suggests that there were findings of long standing hypertensive disease.  It is unclear when this pathology may have had its onset, nor is it clear whether there may be a relationship to the service connected disorders, including PTSD.  Further development on this point is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the appellant and offer her an opportunity to identify any treatment, and assist in obtaining any medical treatment records for any treatment the Veteran may have had since separation from service.  Specifically she should be requested to provide any information she has or can assist in developing concerning when the Veteran may have first been treated for hypertension or hypertensive cardiovascular disease.  All attempts to obtain records should be documented in the claims folder.

2.  Thereafter, and whether records are obtained or not, obtain an opinion from a VA physician who is an appropriate specialist. The VBMS and Virtual VA records must be made available to the specialist for review. The specialist must address the following questions after review of the record:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's death resulted from VA medical care?  In responding please opine whether there were indications on October [redacted], 2013, that the Veteran should have been hospitalized for recovery, or, in the alternative, whether given the Veteran's age and condition, the treatment rendered on an outpatient basis was appropriate.  Also, in responding please indicate whether there is any indication that there was an unavailability of beds at the time of discharge, and if so, whether other steps should have been taken to assist in post-procedure recovery.

(b) If the answer to question (a) is yes, is it at least as likely as not that the death was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?

(c) If the answer to question (a) is yes, is it at least as likely as not that the death was due to an event not reasonably foreseeable?

(d) Is it as least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities caused or substantially or materially contributed to the hypertensive cardiovascular disease (with additional contributing factors) that resulted in the Veteran's death?  Please identify whether PTSD may have contributed to death by hypertensive cardiovascular disease.

In offering any opinion, the examiner must consider the full record, to include the appellant's lay statements and Veteran's prior medical history. The examiner is advised that the Veteran died on October [redacted], 2013 and must indicate a review of the Veteran's autopsy report.  A complete rationale for all opinions expressed should be provided.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, including entitlement to DIC benefits under 38 U.S.C.A. § 1318, readjudicate the claim. If any benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


